Citation Nr: 9920670	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and stepdaughter


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel
INTRODUCTION

The veteran had periods of active service from December 1966 
to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued the evaluation of the 
veteran's service-connected anxiety reaction as 50 percent 
disabling.  This appeal was REMANDED to the RO for further 
development in May 1996.

The veteran has been diagnosed with posttraumatic stress 
disorder (PTSD).  The veteran's representative argued in his 
November 1994 hearing that the veteran's PTSD symptoms are 
linked to his anxiety reaction, and that the veteran should 
have service connection for PTSD.  Thus, a liberal reading of 
the representative's argument at hearing shows that a claim 
for service connection for PTSD is raised.  This matter is 
referred to the RO for appropriate action.


REMAND

A preliminary review of the claims file reveals that, 
although the claim was remanded once already for further 
development, certain recent pertinent evidence remains 
outstanding.  Specifically, during his August 1998 VA 
examination, the veteran reported that he is undergoing 
continuous psychiatric treatment while incarcerated with the 
Missouri Department of Corrections.  Records thereof are 
necessary for a proper adjudication.

In light of the foregoing, this claim is REMANDED to the RO 
for the following further development:

1.  After obtaining the necessary 
authorization forms from the veteran, the 
RO should obtain records of all 
psychiatric treatment which the veteran 
has received during his incarceration by 
the Missouri Department of Corrections.  
These records should be associated with 
the claims file.

2.  Following the completion of the above 
development, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for anxiety reaction.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  The veteran is hereby notified that failure 
to appear for the requested examination may adversely affect 
his appeal.  No action is required of the veteran until 
further notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



